Per Curiam,
The principle volenti non fit injuria is a good defense to what would otherwise be actual fraud: Zuver v. Clark, 104 Pa. 222, and a fortiori it is good against merely constructive fraud. The jury have found that plaintiff knew and assented to the conveyance by defendant to the latter’s wife. That ended the plaintiff’s case.
An attorney at law who acts for both parties in negotiations or communications in presence of both is a competent witness for either as to such matters: Goodwin Gas Stove & Meter Co.’s Appeal, 117 Pa. 514.
Judgment affirmed.